Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a multi-phase motor connected to the inverter; and a single-phase motor connected to the multi-phase motor, wherein the device is configured to drive the single-phase motor and the multi-phase motor at a same speed by providing a first number of frequencies for current input to the multi-phase motor, 
wherein the device is configured to drive the single-phase motor and the multi-phase motor at different speeds by providing a second number of frequencies for current input to the multi-phase motor, and wherein the first number is smaller than the second number.
With respect to claim 16, the Prior Art does not teach a multi-phase motor connected to the inverter; and a single-phase motor connected to the multi-phase motor, 
wherein the device is configured to drive only the single-phase motor from the single-phase motor and the multi-phase motor by turning on all upper switching elements of the inverter or all lower switching elements of the inverter are turned on.
With respect to claim 20, the Prior Art does not teach a multi-phase motor connected to the inverter; and a single-phase motor connected to the multi-phase motor, wherein the device is 
wherein the device is configured to drive the single-phase motor and the multi-phase motor at different speeds by inputting a second number of frequencies for current input to the multi-phase motor, and wherein the first number is smaller than the second number.
Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846